Citation Nr: 0533572	
Decision Date: 12/13/05    Archive Date: 12/30/05	

DOCKET NO.  03-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION


The veteran had active service from May 1974 to May 1977 and 
also from June 1978 to November 1985. This appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  

The veteran contends that his cardiovascular disability had 
its onset during his periods of military service.  Despite 
multiple attempts, the regional office has been unable to 
obtain the veteran's service medical records.  Under such 
circumstances, there exists a heightened duty on the part of 
the Department of Veterans Affairs to explain the reasons for 
its decision.  

It appears that the duty to obtain a VA medical examination 
and a nexus opinion may also be required under these 
circumstances, namely the absence of virtually all of the 
veteran's service medical records affecting a period of time 
of approximately 10 years.  


REMAND

Accordingly, the Board is of the view that this appeal should 
be returned to the regional office for further development of 
the record.  The case is therefore REMANDED for the following 
reasons:

1.  The veteran should be specifically 
requested to identify any medical 
treatment he received between November 
1985 and 1994.  To the extent feasible, 
the regional office should thereafter 
attempt to obtain any such medical 
records identified by the veteran.  



2.  The regional office should also 
arrange for the veteran to be examined by 
a specialist in cardiovascular medicine.  
The examiner should be asked to identify 
what cardiovascular disabilities the 
veteran now has and, to the extent 
possible, to opine whether these 
conditions are traceable to his military 
service.  In particular, the examiner 
should be asked to comment on the 
significance of the apparently elevated 
blood pressure readings noted on a 
Veterans Affairs examination conducted in 
October 1986.  In addition, the examiner 
should also be asked to comment upon the 
significance, if any, of the reference to 
rheumatic heart disease reported on the 
dental records from military service.  
The claims folder should be given to the 
examiner for review in conjunction with 
his or her examination of the veteran.  

On completion of the foregoing, the regional office should 
readjudicate the veteran's claim.  If the decision remains 
adverse to the veteran, the regional office should provide 
him with a supplemental statement of the case and the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


